United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS                May 26, 2004
                        FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                               No. 03-60876
                             Summary Calendar



                     MARIA TERESA RODRIGUEZ-UCLES,

                                                                Petitioner,

                                  versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A27 947 889


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

           Maria Teresa Rodriguez-Ucles (“Uncles”) petitions for

review of the Board of Immigration Appeals’ (“BIA”) denial of her

motion to reconsider its dismissal of her appeal.               Rodriguez’s

appeal was dismissed for failure to file a separate written brief

or statement after indicating on the notice of appeal that one

would be filed. In her petition for review, Rodriguez asserts that

she is entitled to an adjustment in status and argues at length

     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
that this court has jurisdiction over her claims pursuant to

28 U.S.C. § 2241.   As Rodriguez has not filed a 28 U.S.C. § 2241

petition for writ of habeas corpus, this court does not have

jurisdiction   pursuant   to   that   statute.    Rodriguez   offers   no

argument regarding the denial of her motion for reconsideration.

Therefore, she has waived its review.            See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

          Accordingly, the petition for review is DENIED.




                                      2